Citation Nr: 0936445	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  03-34 741A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a cerebrovascular 
accident on a direct basis.  

2.  Entitlement to service connection for a sleep disorder to 
include as due to an undiagnosed illness and radiation 
exposure.  

3.  Entitlement to service connection for a seizure disorder 
to include as due to an undiagnosed illness.  

4.  Entitlement to service connection for a headache disorder 
to include as due to an undiagnosed illness and radiation 
exposure.  

5.  Entitlement to service connection for joint pain to 
include as due to an undiagnosed illness and radiation 
exposure.  

6.  Entitlement to service connection for fatigue to include 
as due to an undiagnosed illness.  

7.  Entitlement to service connection for a skin disorder to 
include as due to an undiagnosed illness.  

8.  Entitlement to service connection for muscle pain to 
include as due to an undiagnosed illness.  

9.  Entitlement to service connection for neurologic signs 
and symptoms to include as due to an undiagnosed illness.  

10.  Entitlement to service connection for neuropsychiatric 
signs or symptoms to include memory loss to include as due to 
an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1982 to July 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Indianapolis, Indiana.  These claims were previously remanded 
by the Board in June 2006 for additional evidentiary 
development.  



FINDINGS OF FACT

1.  The evidence of record demonstrates that the Veteran did 
not suffer a cerebrovascular accident during, or as a result 
of, his military service.  

2.  The Veteran does not suffer from an undiagnosed illness 
as a result of his military service in the Persian Gulf.  

3.  The preponderance of the evidence of record demonstrates 
that the Veteran does not have a sleep disorder that 
manifested during, or as a result of, military service, to 
include as due to radiation exposure.  

4.  The Veteran's seizure disorder did not manifest during, 
or as a result of, his military service.  

5.  The Veteran's migraines did not manifest during, or as a 
result of, his active military service.  

6.  The preponderance of the evidence of record demonstrates 
that the Veteran does not have a joint disorder that 
manifested during, or as a result of, military service, to 
include as due to radiation exposure.  

7.  The Veteran does not have a current diagnosis of chronic 
fatigue syndrome.  

8.  The record contains no objective findings of a chronic 
skin disorder.  

9.  The Veteran does not have a current diagnosis of a 
chronic muscle condition.  

10.  The Veteran does not suffer from any neurologic signs or 
symptoms that manifested during, or as a result of, his 
active military service.  

11.  The Veteran does not suffer from any neuropsychiatric 
signs or symptoms, to include memory loss, which manifested 
during, or as a result of, his active military service.  
CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for a cerebrovascular accident on a direct basis 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2008).  

2.  The criteria for establishing entitlement to service 
connection for a sleep disorder, to include as due to an 
undiagnosed illness and radiation exposure, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).  

3.  The criteria for establishing entitlement to service 
connection for a seizure disorder, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).  

4.  The criteria for establishing entitlement to service 
connection for a headache disorder, to include as due to an 
undiagnosed illness and radiation exposure, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).  

5.  The criteria for establishing entitlement to service 
connection for joint pain, to include as due to an 
undiagnosed illness and radiation exposure, have not been 
met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).  

6.  The criteria for establishing entitlement to service 
connection for fatigue, to include as due to an undiagnosed 
illness, have not been met38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.317 (2008).  

7.  The criteria for establishing entitlement to service 
connection for a skin disorder, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).  

8.  The criteria for establishing entitlement to service 
connection for muscle pain, to include as due to an 
undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2008).  

9.  The criteria for establishing entitlement to service 
connection for neurologic signs and symptoms, to include as 
due to an undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2008).  

10.  The criteria for establishing entitlement to service 
connection for neuropsychiatric signs or symptoms to include 
memory loss, to include as due to an undiagnosed illness, 
have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.317 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between a veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Here, the duty to notify was satisfied by way of letters sent 
to the Veteran in June 2002, March 2004, August 2006, October 
2007, January 2009 and April 2009 that fully addressed all 
notice elements.  The June 2002 letter was sent prior to the 
initial RO decision in this matter.  The letters informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
The 2007 and 2009 letters also provided the Veteran with 
alternative types of evidence he could use to support his 
claim due to all of his service-treatment records not being 
available.  Even though the Veteran was not provided with the 
Dingess requirements (specifically, how disability ratings 
and effective dates are assigned) until after the initial 
adjudication of the claims in the August 2006 letter, the 
claims were subsequently readjudicated, no prejudice has been 
alleged, and none is apparent from the record.  See Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant notification followed by readjudication of 
the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  In any event, because the claims are being denied, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure-to-notify 
prejudice to the Veteran.  See Dingess/Hartman, 19 Vet. App. 
at 484. 

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained some of the Veteran's 
service treatment records.  Attempts were made to obtain the 
remaining records, but they have been lost.  However, some 
service records were obtained and incorporated into the 
evidence of record.  The Veteran's personnel records, and 
additional service treatment records submitted by the 
Veteran, have also been incorporated into the evidence of 
record.  Also, the Veteran received VA medical examinations 
in February 1995, April 2008, June 2008 and May 2009, and VA 
has obtained these records as well as the records of the 
Veteran's outpatient treatment with VA.  Copies of the 
Veteran's private medical records have also been incorporated 
into the evidence of record.  Significantly, neither the 
Veteran nor his representative has identified any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that VA has not obtained or attempted to obtain.  
Hence, no further notice or assistance to the Veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Service Connection

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and a chronic disorder, such as epilepsy or organic 
diseases of the nervous system, becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 
(2008).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Service Connection Due to an Undiagnosed Illness

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1).  
A "Persian Gulf veteran" is one who served in the Southwest 
Asia theater of operations during the Persian Gulf War.  See 
38 C.F.R. § 3.317(d).  

An "undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  In the case of claims based on undiagnosed 
illness, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
See Guitierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  
However, with exceptions not here applicable, current law 
requires that in order to obtain compensation for an 
undiagnosed illness, the disability in question must not be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  

Service Connection as a Result of Radiation Exposure

There are certain types of cancer that are presumptively 
service-connected specific to radiation-exposed veterans.  38 
U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  A "radiation-
exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a 
veteran who, while serving on active duty, active duty for 
training, or inactive duty training, participated in a 
radiation-risk activity.  "Radiation-risk activity" is 
defined to mean on site participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima, Japan or Nagasaki, Japan by United States forces 
during the period beginning on August 6, 1945, and ending on 
July 1, 1946; or internment as a prisoner of war in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  

Diseases specific to radiation-exposed veterans are the 
following: leukemia (other than chronic lymphocytic 
leukemia), thyroid cancer, breast cancer, cancer of the 
pharynx, esophageal cancer, stomach cancer, cancer of the 
small intestine, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), cancer of the bile 
ducts, cancer of the gall bladder, primary liver cancer 
(except if cirrhosis or hepatitis B is indicated), salivary 
gland cancer, cancer of the urinary tract, bronchio-alveolar 
carcinoma, bone cancer, brain cancer, colon cancer, lung 
cancer, and ovarian cancer.  38 C.F.R. § 3.309(d)(2).  

Facts and Analysis

As an initial matter, the Board notes that a number of the 
Veteran's service treatment records could not be obtained.  
Under such circumstances, the United States Court of Appeals 
for Veterans Claims (Court) has held that there is a 
heightened obligation on the part of VA to explain findings 
and conclusions and to consider carefully the benefit of the 
doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

Because the Veteran's medical and personnel records remain 
absent from the file, the Board's analysis has been 
undertaken with the heightened obligation set forth in Cuevas 
and O'Hare in mind.  It is further noted, however, that the 
case law does not lower the legal standard for proving a 
claim for service connection, but rather increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant.  
See Russo v. Brown, 9 Vet. App. 46 (1996).  

Additionally, the Board recognizes that the Veteran has 
alleged that a number of his disabilities are due to 
radiation exposure.  However, there is no evidence of record 
demonstrating that the Veteran was exposed to radiation 
during his military service, or that he participated in any 
radiation-risk activity.  A radiation exposed veteran is one 
who participated in a radiation-risk activity during their 
military service.  38 C.F.R. § 3.309(d)(3).  As previously 
noted, a "radiation-risk activity" is defined to mean on 
site participation in a test involving the atmospheric 
detonation of a nuclear device; the occupation of Hiroshima, 
Japan or Nagasaki, Japan by United States forces during the 
period beginning on August 6, 1945, and ending on July 1, 
1946; or internment as a prisoner of war in Japan (or service 
on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exposure to ionizing radiation comparable to 
that of the United States occupational forces in Hiroshima or 
Nagasaki during the period from August 6, 1945 through July 
1, 1946.  38 C.F.R. § 3.309(d)(3)(i), (ii).  There is no 
evidence suggesting that the Veteran participated in such an 
activity, and the record does not otherwise suggest that the 
Veteran was exposed to radiation.  As such, the Board will 
not consider this issue further in deciding the Veteran's 
claim.  

As a final introductory matter, the Board recognizes that the 
Veteran was sent a letter in July 1997 informing him that he 
"may have been in an area where exposure to a very low level 
of nerve agents was possible."  However, the mere exposure 
to chemical agents is not in and of itself a disability.  In 
the absence of evidence of a current disorder that has been 
linked to chemical exposure, the claim must be denied.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  As 
outlined in the following sections, the evidence does not 
demonstrate that the Veteran has a current disorder related 
to his service in the Persian Gulf, to include any possible 
exposure to chemical agents.  

Cerebrovascular Accident on a Direct Basis

The Veteran contends that he is entitled to service 
connection for a cerebrovascular accident.  However, the 
preponderance of the evidence of record demonstrates that the 
Veteran did not suffer a cerebrovascular accident during 
service, and that his subsequent cerebrovascular accident of 
1996 was not a result of his military service.  As such, 
service connection is not warranted.  

According to the June 2008 VA examination, the Veteran 
reported being in a car accident in 1991 in which he lost 
consciousness.  However, the Veteran's service medical 
records do not suggest that the Veteran injured his head at 
this time or lost consciousness.  A service treatment record 
dated May 16, 1991 notes that the Veteran was complaining of 
lower back pain after a car accident earlier that week.  A 
note from the following day also indicates that the Veteran 
was complaining of lower back pain related to an in-service 
automobile accident.  However, neither of these records 
suggests that the Veteran incurred a head injury or that he 
lost consciousness as a result of this accident.  

Also, according to the Veteran's June 1991 separation 
examination, the Veteran's head, face, neck and scalp were 
found to be normal.  Additionally, the Veteran specifically 
denied in his report of medical history having, or ever 
having had, frequent or severe headaches, a head injury, or 
periods of unconsciousness.  Finally, the Veteran's personnel 
records have been obtained, and they provide no evidence 
suggestive of an in-service cerebrovascular accident.  

The post-service medical records also suggest that the 
Veteran did not suffer a cerebrovascular accident during his 
military service.  According to an August 1993 civilian 
examination report, the Veteran's head, face, neck and scalp 
were normal at this time.  No diagnoses were assigned and the 
Veteran denied having, or ever having had, a head injury or 
periods of unconsciousness.  Even though a number of the 
Veteran's treatment records appear to be missing, the 
Veteran's repeated denial of ever having a head injury or 
losing consciousness suggests that the Veteran did not suffer 
from such an injury during his military service.  

The first evidence of a cerebrovascular accident is from  
June 1996.  A head CT was taken at this time, revealing a 
hypodense area that was consistent with a lacunar infarct.  
It was noted that this could be acute and non-hemorrhagic, 
or, it could be old.  A hospitalization record from this time 
diagnosed the Veteran with a new onset seizure disorder with 
an old cerebrovascular accident.  However, there is no 
evidence of record suggesting what this old cerebrovascular 
accident was or when it took place.  The Veteran denied 
having any past medical history of significance when he was 
treated for a seizure in June 1996.  

Subsequent treatment records also fail to suggest that the 
Veteran suffered a cerebrovascular accident during, or as a 
result of, his military service.  According to a May 2002 
private treatment record, the Veteran again denied having had 
a head injury in the past.  A magnetic resonance image (MRI) 
of the brain was taken at this time, and interpreted to 
reveal no acute intracerebral abnormality.  An old lacune was 
noted , but there were no acute intracerebral abnormalities 
identified.  A head CT was also taken, revealing no acute 
intracranial pathology.  There was no acute blood and no 
epidural or subdural hematoma.  

The Veteran was afforded a VA examination in April 2008.  The 
examiner noted reviewing the previously mentioned CT scan of 
the head from 2002 that revealed an old infarct.  However, 
the examiner noted that it was unclear when this old infarct 
happened, but it was noted that the neurologist at that time 
concluded that the Veteran's epilepsy was not related to this 
old infarct.  Finally, the examiner indicated that he had no 
way to tell if the Veteran had a cerebrovascular accident in 
service because the 2002 CT scan did not indicate when this 
old infarct occurred.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a 
cerebrovascular accident on a direct basis.  The Veteran's 
service treatment records do not suggest that the Veteran 
suffered a cerebrovascular accident during his military 
service.  The records indicate that the Veteran complained of 
back pain following the May 1991 automobile accident.  
However, they do not reflect that the Veteran suffered any 
head trauma or complained of any symptomatology regarding his 
head.  Likewise, the post-service treatment records do not 
demonstrate that the Veteran suffered a cerebrovascular 
accident within one year of his separation from service.  The 
first evidence of such an event is from 1996 when the Veteran 
suffered a seizure - approximately 5 years after his 
separation from active duty.  There is no evidence of 
complaints regarding the head before this incident.  

The Board recognizes that the April 2008 VA examiner noted 
that there was no way to tell if the Veteran suffered from a 
cerebrovascular accident in service or not because the 2002 
CT scan did not report when the Veteran's prior infarct had 
occurred.  However, the absence of any treatment for a head 
injury or a cerebrovascular accident during service, or 
within 5 years of separation, tends to suggest that the 
Veteran's cerebrovascular accident had not existed since 
military service.  When considering whether or not to grant a 
claim for service connection, the Board may take into 
consideration the passage of a lengthy period of time in 
which the Veteran did not complain of the disorder at issue.  
See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
see also Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd 
sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an 
alleged fact, i.e., the lack of evidence is itself evidence).  

As a final matter, the Board has considered the statements 
provided by the Veteran.  Specifically, the Veteran has 
reported that something may have happened during his 1991 
automobile accident since he lost consciousness.  The Veteran 
is certainly competent to testify to such matters.  However, 
the Board does not find these claims to be credible.  The 
Veteran denied ever losing consciousness or ever suffering a 
head injury upon examination in June 1991 and August 1993.  
Furthermore, the in-service treatment notes surrounding the 
automobile accident of 1991 fail to suggest that the Veteran 
suffered any head injury or loss of consciousness.  Based on 
this contradictory evidence of record, the Board does not 
find the Veteran's statement to be credible evidence of an 
in-service cerebrovascular accident.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a cerebrovascular accident must be 
denied.

Sleep Disorder

The Veteran contends that he is entitled to service 
connection for a sleep disorder.  Specifically, the Veteran 
has alleged that he suffers from sleep apnea as a result of 
military service.  However, the preponderance of the evidence 
demonstrates that the Veteran does not suffer from a sleep 
disorder, to include sleep apnea.  As such, service 
connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from a sleep disorder during his 
active military service.  The Veteran's personnel records 
also are silent regarding any sort of sleep impairment.  
Additionally, the Veteran specifically denied having, or ever 
having had, frequent trouble sleeping during his June 1991 
separation examination.  Therefore, the limited evidence of 
record suggests that the Veteran did not suffer from a 
chronic sleep disorder at the time of his separation from 
active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records demonstrate that the 
Veteran did not suffer from a sleep disorder after his 
separation from service as well.  According to an August 1993 
civilian examination of record, the Veteran again denied 
having, or ever having had, frequent trouble sleeping.  The 
Veteran reported that he was presently in good health and the 
examiner did not diagnose a sleep disorder.  

The record also contains a private treatment note from 
September 1992.  This record notes that the Veteran was 
having difficulty sleeping due to stress.  It was noted that 
the Veteran was not happy moving back to Indiana, that he did 
not like his job, and that he could not sleep after spending 
most of the day at a job that required he lift boxes.  The 
Veteran was diagnosed with a sleep disorder with a history of 
emotional stress.  

According to a June 2002 private treatment note, the Veteran 
had possible sleep apnea.  The physician noted that the 
Veteran's wife had not been observing his apneas recently, 
but she agreed to be more observant and provide the physician 
with further details in the future.  However, subsequent 
treatment records demonstrate that the Veteran does not 
suffer from chronic sleep apnea.  The Veteran was afforded a 
VA respiratory examination in May 2009.  The examiner 
indicated that the Veteran did not have any observed apneas 
while in the service and that the Veteran reported his wife 
first noticed them upon his return from service in 1991.  The 
Veteran reported that his wife began sleeping in a different 
bed in 1996 to avoid injury after the Veteran suffered a 
seizure.  Therefore, the examiner indicated that there was no 
clear history of sleep apnea from 1996 to the month prior to 
this examination.  It was noted that the last time the 
Veteran's wife noticed anything was 2 weeks earlier when the 
Veteran stopped breathing for what was estimated to be one 
minute.  The examiner diagnosed the Veteran with snoring, a 
seizure disorder, and headaches.  The examiner opined that 
the Veteran's snoring disorder was not attributable to 
radiation exposure and was not felt to be disabling.  
Furthermore, the examiner opined that the Veteran's seizure 
disorder and his headaches were not related to his sleep 
disorder.  

The Veteran was provided a sleep study in June 2009.  It was 
noted that the Veteran was referred with complaints of 
snoring, choking, witnessed apnea, chronic fatigue, insomnia, 
nasal obstruction and stroke.  The sleep study revealed that 
the Veteran never had oxygen saturation of less than 90 
percent during the testing.  Studies were taken on three 
consecutive nights.  The physician concluded that the Veteran 
demonstrated few apnea related events.  A diagnosis of mild 
snoring was assigned.  The May 2009 VA examiner noted in the 
examination report that the sleep study revealed no 
clinically significant or treatable apneas.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a sleep 
disorder.  The evidence does not demonstrate that the Veteran 
has a currently diagnosed sleep disorder.  According to the 
May 2009 sleep study, the Veteran had no sleep disorder, 
aside from mild snoring.  The Board recognizes that the 
Veteran was noted to have a sleep disorder in 1992.  However, 
this was noted to be due to stress arising from the Veteran's 
home situation, rather than his military service.  Therefore, 
the evidence does not indicate that the Veteran has a sleep 
disorder that is related to his military service.  There must 
be a current diagnosis of a disorder for service connection 
to be granted.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Without a medical diagnosis of sleep apnea, or any 
other chronic sleep disorder, the Board must deny the 
Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 
(1997) (holding that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation).  

The Board has also considered the Veteran's contention that 
he has a sleep disorder that is due to an undiagnosed 
illness.  However, the evidence does not demonstrate that the 
Veteran has any objective indications of a qualifying chronic 
disability which cannot be attributed to any known clinical 
diagnosis.  Without any symptoms, service connection is not 
warranted for an undiagnosed illness.  38 C.F.R. § 
3.317(a)(1).  Furthermore, the June 2008 VA examiner 
concluded that the Veteran had no undiagnosed illnesses that 
were attributable to his military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a sleeping disorder, to include as 
due to an undiagnosed illness, must be denied.  

Seizure Disorder

The Veteran contends that he is entitled to service 
connection for a seizure disorder, to include as due to an 
undiagnosed illness.  However, the preponderance of the 
evidence demonstrates that the Veteran's seizures are not a 
result of an undiagnosed illness, and, they are not related 
to the Veteran's military service.  As such, service 
connection is not warranted.  

The record demonstrates that the Veteran suffered a prolonged 
generalized tonic clonic seizure in June 1996.  This was the 
Veteran's first seizure, as it was noted that the Veteran 
denied any prior history of seizures.  A magnetic resonance 
image (MRI) was unremarkable except for the presence of an 
arachnoid cyst.  The record demonstrates that the Veteran 
suffered another seizure in May 2002.  An examination 
performed at this time was interpreted to be completely 
normal.  An MRI was also taken, which revealed a lacunar 
infarct in the right basal ganglia.  However, the examiner 
noted that this would have no roles in a seizure.  

The evidence of record demonstrates that the Veteran's 
seizure disorder is not a result of his military service.  
The Veteran's service treatment records are silent as to 
complaints of, or treatment for, seizures.  The Veteran also 
indicated during his June 1991 separation examination that he 
had never suffered from epilepsy or "fits."  The Veteran 
indicated during his June 2008 VA examination that something 
happened during a motor vehicle accident in 1991, but he did 
not remember what this was because he lost consciousness.  
However, the evidence demonstrates that the Veteran did not 
suffer from a head injury during his military service.  The 
May 1991 treatment record following the Veteran's motor 
vehicle accident makes no mention of a head injury, a 
seizure, or a loss of consciousness.  Instead, the record 
reflects that the Veteran complained of lower back pain.  The 
Veteran also indicated during his June 1991 separation 
examination that he had never suffered a head injury or been 
unconscious.  As such, the Veteran's service treatment 
records demonstrate that the Veteran did not suffer from 
seizures during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran suffered from seizures within one year of his 
separation from military service.  According to an August 
1993 civilian examination for enlistment in the Army Reserve, 
the Veteran's head and neurologic system were found to be 
normal.  No diagnosis of a seizure disorder was assigned at 
this time, and the Veteran specifically denied in his report 
of medical history accompanying this examination having, or 
ever having had, epilepsy or "fits."  

The record also contains a private treatment note from 
November 2000 prepared by a physician with the initials G.G.  
Dr. G noted that the Veteran had a history of a single grand 
mal seizure in 1996.  It was noted that the Veteran had 
suffered from no further seizure activity since that time.  
Dr. G diagnosed the Veteran with a past medical history of a 
grand mal seizure of unknown etiology.  It was noted that the 
physician who initially examined the Veteran following this 
seizure believed it was secondary to sleep deprivation and 
heat.  

Additional evidence of record also suggests that the 
Veteran's seizures are related to nonservice-related factors.  
According to an October 1997 private treatment record, a 
physician with the initials M.F. opined that the Veteran's 
seizure etiology was most likely sleep deprivation and a 
change in his work shifts.  Dr. F concluded that there was no 
evidence to suggest that the Veteran suffered from a 
generalized seizure disorder and that his risk of recurrence 
was low if he maintained adequate sleep scheduling. 

VA received a copy of a letter prepared by Dr. M.F. in 
October 2006 as well.  Dr. F noted that the Veteran was no 
longer her patient, so she could only speak based on past 
examinations with the Veteran.  Dr. F indicated that it was 
"conceivable" that the Veteran's earlier seizures were 
related to chemical exposure in the Gulf War.  However, Dr. F 
noted that she had no way to prove or disprove this 
possibility.  Therefore, this opinion does not provide 
support for the Veteran's claim since Dr. F acknowledged 
having no medical evidence to base a decision on.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  

The Veteran was afforded a VA examination for epilepsy in 
April 2008.  The examiner noted that the Veteran suffered a 
ruptured aneurysm in the brain in 1996 and suffered a seizure 
as a result of this.  The Veteran was then treated with 
Dilantin, and did not suffer anymore seizures until 2002.  
The examiner concluded that the Veteran had generalized 
tonic-clonic seizures that were less likely than not related 
to the Veteran's service in the Persian Gulf.  The examiner 
based this opinion on the fact that his research suggested 
that while seizures could occur in veterans who served in the 
Persian Gulf, there was less than 50 percent of a chance of 
this happening.  

The Veteran was afforded a Gulf War examination in June 2008.  
The Veteran reported that he was in a car accident during 
service, but that he did not remember anything about it 
because he lost consciousness.  The examiner noted that the 
Veteran had a seizure in 1996 and 2002, but that there had 
been no seizures since 2002.  The examiner concluded that the 
Veteran had generalized tonic/clonic seizures according to 
the evidence of record.  The examiner noted that there was a 
possibility that the Veteran had seizures during the car 
accident of 1991, but that there were no records in support 
of this.  

In fact, as already discussed, the record demonstrates that 
the Veteran did not suffer seizures at the time of this 
automobile accident.  The treatment records from May 1991 
regarding the Veteran's in-service car accident make no 
mention of a head injury or a period of unconsciousness.  
They also do not suggest that the Veteran suffered a seizure 
as a result of this car accident.  The only injuries 
discussed in the medical records are complaints of lower back 
pain.  Therefore, the medical records following the Veteran's 
May 1991 automobile accident do not suggest that the Veteran 
suffered a seizure at this time or that he experienced a head 
injury or a loss of consciousness.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for a seizure 
disorder.  The April 2008 VA examiner concluded that it was 
less likely than not that the Veteran's seizure disorder was 
a result of the Veteran's service in the Persian Gulf.  The 
evidence does not suggest that the Veteran suffered from 
seizures or a head injury during his military service, or 
within one year of his separation from service.  There has 
been no competent medical evidence offered suggesting that 
this disorder is otherwise related to the Veteran's military 
service.  As such, service connection is not warranted.  

The Board has also considered the lay testimony provided by 
the Veteran in support of his claim.  In a letter received by 
VA in October 2003, the Veteran indicated that he found out 
his seizures were actually going on while he was getting out 
of the military.  While the Veteran is competent to testify 
to something as noticeable as a seizure, the Board does not 
find this testimony to be credible.  The medical evidence of 
record directly contradicts this claim.  Examinations in June 
1991 and August 1993 both found the Veteran to be in good 
health, and the Veteran denied a history of epilepsy at these 
times, suggesting that the Veteran did not suffer from a 
seizure disorder at the time of his separation from service.  

The Board has also considered the Veteran's contention that 
his seizures are due to an undiagnosed illness.  According to 
the June 2008 VA examiner, the Veteran had no undiagnosed 
illnesses that were attributable to his military service.  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  Cohen v. Brown, 
10 Vet. App. 128 (1997).  As a result, the Board has relied 
on this opinion and concludes that the seizure disorder is 
not due to an undiagnosed illness.  

Finally, the Board notes that the Veteran has submitted a 
number of insurance records and billing statements from his 
time in the hospital in May 1996 and June 1996.  However, the 
fact that the Veteran sought medical treatment at this time 
is not in dispute.  This evidence does not demonstrate that 
service connection is warranted for a seizure disorder since 
it does not suggest that the Veteran's seizure disorder 
manifested during, or as a result of, his military service.  
Therefore, this evidence does not provide support for the 
Veteran's claim.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a seizure disorder, to include as 
due to an undiagnosed illness, must be denied.

Headache Disorder

The Veteran contends that he is entitled to service 
connection for a headache disorder, to include as due to an 
undiagnosed illness.  However, the preponderance of the 
evidence demonstrates that the Veteran's current migraine 
headaches are not due to an undiagnosed illness and that they 
did not manifest as a result of the Veteran's military 
service.  As such, service connection is not warranted.  

The Board will first address the Veteran's contention that 
his headaches are due to an undiagnosed illness.  As already 
discussed, service connection may be established for a 
Persian Gulf veteran who exhibits objective indications of a 
qualifying chronic disability which cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  The 
law requires that in order to obtain compensation for an 
undiagnosed illness, the disability in question must not be 
attributed to any known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  

In the present case, the Veteran's headaches are associated 
with a known clinical diagnosis.  Specifically, the Veteran 
was diagnosed with migraines during his June 2008 Gulf War 
examination.  Therefore, the Veteran's condition has been 
attributed to a known clinical diagnosis, and as so, 
compensation for an undiagnosed illness is not warranted.  

The Board has considered the argument posited by the 
Veteran's representative in August 2009.  Specifically, it 
was argued that the only reason the Veteran was diagnosed 
with migraines was the severity of his headaches, and that 
they could still be due to an undiagnosed illness because 
there was no clear cut reason for their onset.  However, the 
Veteran's representative has not submitted any evidence 
supporting the contention that the only factor used by the VA 
examiner in assigning a diagnosis of migraines was the 
severity of the headaches.  Furthermore, the fact that the 
etiological origins of these migraines is unknown does not 
change the fact that service connection due to an undiagnosed 
illness is only warranted if a disorder cannot be attributed 
to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  
While the representative may disagree with the VA examiner's 
diagnosis, this does not change the fact that a trained 
medical professional has assigned a known clinical diagnosis.  
As such, service connection due to an undiagnosed illness is 
not permitted for this claim.  

The Board has also considered whether the Veteran may be 
entitled to service connection for migraines on a direct 
basis.  The Veteran has testified on many occasions that his 
headaches have existed since 1991.  However, the evidence of 
record demonstrates that this contention is inaccurate.  The 
Veteran's limited service treatment records are silent 
regarding complaints of headaches.  The Veteran's personnel 
records also fail to suggest that the Veteran suffered from 
headaches during his military service.  According to his June 
1991 separation examination, the Veteran's head, face, neck 
and scalp were normal at the time of separation.  The Veteran 
also specifically denied ever having suffered from frequent 
or severe headaches during this examination.  

The post-service treatment records also demonstrate that the 
Veteran has not suffered from chronic headaches since his 
separation from active duty in 1991.  According to an August 
1993 civilian examination for enlistment in the Army Reserve, 
the Veteran's head and neurologic system were found to be 
normal.  No diagnosis of a headache disorder was assigned at 
this time, and the Veteran again denied in his report of 
medical history accompanying this examination having, or ever 
having had, frequent or severe headaches.  Therefore, even 
though there are few service treatment records in the claims 
file, the Veteran's repeated denial of frequent or severe 
headaches is strong evidence suggesting that he did not 
suffer from this condition during his military service.  

In June 1996, the Veteran was hospitalized after suffering a 
seizure.  According to the accompanying treatment record, the 
Veteran reported having a prior history of severe headaches.  
This is the first evidence suggesting that the Veteran was 
suffering from headaches.  There is no report of headaches 
during the 5 years between this date and the Veteran's 
separation from service in 1991, despite the numerous 
opportunities provided to the Veteran to indicate whether or 
not he suffered from headaches.  

According to a November 2000 private treatment record, the 
Veteran reported having a history of frequent headaches.  
However, the Veteran noted that he had not had one in "a 
long time."  According to a June 2002 private treatment 
record, the Veteran was still having headaches.  It was noted 
that these were likely multifactorial, and as such, they were 
not an issue at this time and no medications were needed.  
This evidence suggests that the Veteran's headaches have been 
intermittent or acute, rather than chronic, since his 
separation from service.  

The Veteran was afforded a VA neurological examination for 
his headaches in April 2008.  The examiner indicated that the 
Veteran reported having headaches since he left the Persian 
Gulf in 1991.  The Veteran described these headaches as a 
throbbing sensation in the occiput area.  He reported that 
they occurred twice per week and that they were associated 
with sensitivity to light.  The Veteran denied any 
prostration, tics or chorea.  The examiner diagnosed the 
Veteran with migraines that had existed since service 
according to the Veteran.  The examiner noted that despite 
the Veteran's report, these headaches were not necessarily 
related to the Persian Gulf.  

The Veteran was also afforded a Gulf War examination in June 
2008.  The examiner noted that the Veteran reported his 
migraines began in 1991.  The examiner concluded that there 
were no undiagnosed illnesses related to the Persian Gulf, 
and that the Veteran's migraines should be considered related 
to service.  The examiner concluded that it was at least as 
likely as not that the Veteran's migraine headaches were 
related to military service.  

The Board does not find the opinion provided by the June 2008 
VA examiner to be probative on this matter, however.  The 
opinion was based on the Veteran's testimony that his 
headaches had been present since 1991.  The Veteran 
specifically denied having headaches in June 1991 and in 
August 1993.  The mere recitation of a veteran's self-
reported lay history does not constitute competent medical 
evidence of diagnosis or causality.  See LeShore v. Brown, 8 
Vet. App. 406 (1996).  In addition, medical opinions premised 
upon an unsubstantiated account of a veteran are of no 
probative value.  See Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  Therefore, the VA examiner of 2008 based 
his opinion on a report of chronicity that is contradicted by 
the evidence of record.  As such, the Board does not accept 
the VA examiner's conclusion that these headaches have 
existed since military service.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for migraines.  
The evidence demonstrates that the Veteran's headaches are 
not due to an undiagnosed illness, as they have been 
associated with a known clinical diagnosis.  Also, the 
evidence demonstrates that the Veteran's headaches are not 
otherwise related to military service, as there is no 
evidence of headaches in service.  In fact, the first report 
of headaches was in 1996 - approximately five years after the 
Veteran's separation from service.  

The Board has also considered the lay statements provided by 
the Veteran and his family in support of his claim.  In a 
letter received by VA in April 2003, the Veteran indicated 
that if his service treatment records were not lost, they 
would have shown that he complained of severe headaches 
during his military service.  VA received a letter from the 
Veteran's wife in November 2006 that also reported that the 
Veteran suffered from headaches during his military service.  
The Board does not find this evidence to be credible, 
however.  The Veteran specifically denied a history of 
frequent or severe headaches upon examination in June 1991 
and August 1993.  Despite the fact that the Veteran's 
treatment records are unavailable, the Veteran still 
specifically indicated that he had never suffered from 
frequent or severe headaches.  These indications by the 
Veteran tend to suggest that he did not in fact suffer from 
chronic headaches during his military service.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for migraine headaches, to include as 
due to an undiagnosed illness, must be denied.  

Joint Pain

The Veteran contends that he is entitled to service 
connection for joint pain, to include as due to an 
undiagnosed illness.  However, the preponderance of the 
evidence of record demonstrates that the Veteran does not 
currently have a disorder of the joints that manifested 
during, or as a result of, military service.  As such, 
service connection is not warranted.  

The limited service treatment records do not demonstrate that 
the Veteran suffered from a chronic disorder of the joints 
during military service.  According to the May 1991 records 
surrounding the Veteran's in-service automobile accident, the 
Veteran's only complaint was lower back pain.  Subsequently, 
upon examination at the time of separation in June 1991, the 
Veteran's spine and other musculoskeletal system were found 
to be normal.  The Veteran's upper extremities were noted to 
be abnormal, with a decreased range of motion in the elbows 
bilaterally.  The examiner noted that the Veteran had 
recurrent tendonitis.  In his report of medical history 
accompanying this examination, the Veteran reported not 
knowing whether he had bone, joint or other deformity.  
However, he did deny having a painful or "trick" shoulder 
or elbow or having a history of "tricked" or locked knee.  

The record also contains a private medical record from 
September 1992 that indicates that the Veteran was treated 
with complaints of bilateral elbow pain for the last 15 
months.  However, it was noted that the Veteran's job 
required lifting boxes most of the day.  Finally, a diagnosis 
of chronic tendonitis was also noted in February 1993 after 
the Veteran's medical examination for the Persian Gulf 
Registry.  An X-ray of the left wrist taken at this time 
revealed a normal left elbow joint.  

The Veteran underwent a civilian examination in August 1993 
for the enlistment with the Army Reserve.  Upon examination, 
the Veteran was noted to have a normal spine and other 
musculoskeletal system, normal upper extremities and normal 
lower extremities.  In his report of medical history 
accompanying this examination, the Veteran reported being in 
good health and not having bone, joint or other deformity.  
He also denied having recurrent back pain, a painful or 
"trick" shoulder or elbow, or a "trick" or locked knee.  

According to the February 1995 VA examination of record, the 
Veteran had normal range of motion in both of his elbows.  
The examiner found no evidence of swelling or deformity, and 
a diagnosis of a history of tendonitis of the elbows was 
assigned at this time.  This evidence suggests that the 
Veteran's prior complaints regarding his elbows had resolved 
at this time.  

It was also noted upon examination in April 2008 that the 
Veteran had normal range of motion in his elbows with no 
significant changes in the last 12 months.  An X-ray of the 
right elbow taken at this time revealed no acute fracture or 
dislocation, but there is no evidence of a left elbow X-ray 
at this time.  A diagnosis of arthralgia of the knees and 
elbows was assigned.  The examiner concluded that it was less 
likely than not that the Veteran's joint complaints were 
related to the Persian Gulf because only two joints were 
involved.  However, the examiner did not provide an opinion 
as to whether the Veteran's arthralgia may be directly 
related to the Veteran's military service or his in-service 
diagnosis of tendonitis.  

Finally, the record also contains a private treatment record 
from May 2002.  According to this record, the Veteran had 
difficulty with hip and knee pain when taking the medication 
Dilantin.  The record indicates that the Dilantin was 
prescribed to treat the Veteran's seizure disorder, which has 
been found to not be service-connected.  As this evidence 
suggests an alternate theory for the cause of the Veteran's 
claimed joint pain, it is not evidence in support of the 
Veteran's claim.  

Based on the above evidence, the Board concludes that the 
Veteran is not entitled to service connection for joint pain.  
The evidence demonstrates that the Veteran has been diagnosed 
with arthralgia - or joint pain.  Numerous X-rays taken since 
the Veteran's separation from service have failed to reveal 
any subjective findings in support of the Veteran's claim.  
Pain alone is not a disability for VA compensation purposes.  
See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Therefore, since there are no objective findings of a 
disability of the joints, and since there are no opinions 
relating the Veteran's complaints of joint pain to his 
military service, the Board concludes that the Veteran is not 
entitled to service connection on a direct basis.  

The Board has also considered the Veteran's contention that 
he has joint pain that is due to an undiagnosed illness.  
However, the evidence does not demonstrate that the Veteran 
has any objective indications of a qualifying chronic 
disability which cannot be attributed to any known clinical 
diagnosis.  Without any objective symptoms, service 
connection is not warranted for an undiagnosed illness.  
38 C.F.R. § 3.317(a)(1).  Furthermore, the June 2008 VA 
examiner concluded that the Veteran had no undiagnosed 
illnesses that were attributable to his military service.  

As a final matter, the Board has considered the Veteran's 
testimony regarding his joint pain.  The Veteran is competent 
to testify to matters such as pain.  However, a layperson is 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder)).  Therefore, the Veteran's testimony is not 
competent evidence of a current diagnosis.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for joint pain, to include as due to an 
undiagnosed illness and radiation exposure, must be denied.

Chronic Fatigue Syndrome 

The Veteran contends that he is entitled to service 
connection for fatigue, to include as due to an undiagnosed 
illness.  However, the preponderance of the evidence of 
record demonstrates that the Veteran does not suffer from an 
undiagnosed illness, and, that he has not been diagnosed with 
chronic fatigue syndrome.  As such, service connection is not 
warranted.  

The Board will first consider whether the Veteran is entitled 
to service connection for chronic fatigue syndrome on a 
direct basis.  The Veteran's limited service treatment notes 
are silent regarding treatment for, or complaints of, 
fatigue.  The Veteran's personnel records also fail to 
suggest that the Veteran suffered from chronic fatigue during 
his military service.  No mention of chronic or acute fatigue 
was noted on the Veteran's June 1991 separation examination 
either.  As such, the Veteran's service treatment records do 
not suggest that the Veteran suffered from chronic fatigue 
syndrome at the time of his separation from active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records fail to suggest that the 
Veteran suffered from chronic fatigue since his separation 
from active duty.  A private treatment note from September 
1992 does note that the Veteran was having difficulty 
sleeping due to stress.  However, it was noted that the 
Veteran was not happy moving back to Indiana, that he did not 
like his job, and that he could not sleep after spending most 
of the day at a job that required he lift boxes.  The Veteran 
was diagnosed with a sleep disorder with a history of 
emotional stress.  There was no diagnosis of fatigue 
associated with this stress.  

The Veteran was also afforded a civilian examination for the 
purpose of enlistment with the Army Reserve in August 1993.  
The Veteran reported being in good health at this time and 
made no complaints regarding fatigue.  The examination report 
did not assign a diagnosis of fatigue at this time either.  

The Veteran was afforded a VA examination for his complaints 
of fatigue in April 2008.  The examiner noted that the 
Veteran only met 3 of the 10 necessary criteria for a 
diagnosis of chronic fatigue syndrome.  The Veteran did not 
have fever or pharyngitis, palpable lymph nodes, generalized 
muscle weakness, or migratory joint pain.  However, the 
Veteran did report fatigue, but he indicated that this only 
occurred three days a month.  He also reported headaches and 
the examiner noted that he had possible sleep apnea.  The 
examiner concluded that the Veteran did not have chronic 
fatigue syndrome.  The Veteran was also afforded a Gulf War 
examination in June 2008.  It was again noted that based on 
the Veteran's symptoms, he did not have chronic fatigue 
syndrome.  

The above evidence establishes that the Veteran has not 
suffered from chronic fatigue since his separation from 
active duty.  In fact, the evidence demonstrates that the 
Veteran does not have a current diagnosis of chronic fatigue 
syndrome at all.  There must be a current diagnosis of a 
disorder for service connection to be granted.  Hickson 
v. West, 12 Vet. App. 247, 252 (1999).  Without a medical 
diagnosis of chronic fatigue syndrome, the Board must deny 
the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

The Board has also considered the Veteran's contention that 
he is entitled to service connection for fatigue as due to an 
undiagnosed illness due to his service in the Persian Gulf.  
Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis, but which instead resulted from an 
undiagnosed illness that became manifest either during active 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  38 C.F.R. § 3.317(a)(1).  An 
"undiagnosed illness" is defined as a condition that by 
history, physical examination, and laboratory tests cannot be 
attributed to a known clinical diagnosis.  38 C.F.R. § 
3.317(a)(1)(ii).  

The previously discussed evidence does not demonstrate that 
the Veteran has exhibited objective indications of fatigue 
that could not be attributed to a known diagnosis.  In 1992, 
the Veteran was noted to have sleep problems that were 
related to occupational and social stress.  There are no 
further complaints of fatigue until examination in 2008.  The 
June 2008 Gulf War examiner specifically concluded that the 
Veteran did not have any undiagnosed illnesses that were 
related to his Persian Gulf service.  

The Board recognizes that the Veteran believes he suffers 
from fatigue due to an undiagnosed illness that is the result 
of his military service.  However, while the Veteran is 
competent to testify to feelings such as fatigue, he is not 
competent to relate this symptom to an undiagnosed illness as 
a result of his military service in the Persian Gulf.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder)).  As 
such, the Veteran's opinion as to the etiological 
manifestations of his fatigue is not probative evidence as to 
etiology.  

VA also received an article from the Veteran in November 
2004.  According to this article, many veterans that served 
in the Persian Gulf have suffered from a combination of 
symptoms including fatigue, muscle and joint pain, headaches, 
and gut and cognitive problems.  The Board notes that, with 
regard to medical treatise evidence, the Court has held that 
a medical article or treatise "can provide important support 
when combined with an opinion of a medical professional" if 
the medical article or treatise evidence discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Mattern v. West, 12 
Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. 
App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the evidence submitted by the Veteran is 
not accompanied by the opinion of any medical expert.  Also, 
the mere fact that some veterans have returned from the 
Persian Gulf with these symptoms is insufficient to 
demonstrate that the Veteran also suffers from these symptoms 
as a result of his Gulf War experience.  In fact, the June 
2008 VA examiner specifically found that the Veteran did not 
suffer from any undiagnosed illnesses as a result of his time 
in the Persian Gulf.  The Board concludes that this 
information is insufficient to demonstrate entitlement to 
service connection.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for fatigue, to include as due to an 
undiagnosed illness, must be denied.  

Skin Disorder

The Veteran contends that he is entitled to service 
connection for a skin disorder.  However, the record does not 
reflect that the Veteran's skin disorder has ever been 
witnessed or diagnosed by a physician.  As such, service 
connection is not warranted for a skin disorder.  

The Veteran's service treatment records and personnel records 
are entirely silent regarding complaints of, or treatment 
for, a skin disorder.  The Board recognizes that many of the 
Veteran's service treatment records are absent from the 
claims file.  However, according to the Veteran's June 1991 
separation examination, the Veteran's skin was normal at the 
time of his separation from the military.  The Veteran also 
denied having, or ever having had, a skin disease.  
Therefore, the Veteran's service treatment records do not 
demonstrate that the Veteran was diagnosed with a chronic 
skin disorder during his military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has suffered from a skin disorder since his 
separation from military service.  According to an August 
1993 civilian examination for enlistment in the Army Reserve, 
the Veteran's skin was found to be normal.  No diagnosis of a 
skin disorder was assigned at this time, and the Veteran 
specifically denied in his report of medical history 
accompanying this examination having, or ever having had, 
skin diseases.  

The Veteran was afforded a VA examination for a skin disorder 
in April 2008.  This is the first evidence of medical 
treatment for a skin disorder.  The examiner noted that the 
Veteran reported having an occasional rash on his arms that 
was associated with itching that occurred three to four times 
per month.  The Veteran reported that this rash would 
disappear within 4 hours.  The Veteran told the examiner that 
his last rash was one week earlier.  Upon examination, the 
examiner found no objective evidence of a skin rash.  The 
examiner diagnosed the Veteran with periodical allergic 
dermatitis since his separation from service, and the 
examiner opined that it was at least as likely as not that 
this problem could be related to the Veteran's service in the 
Persian Gulf.  The examiner based this opinion on the fact 
that research shows that skin problems can be related to the 
Persian Gulf.  However, the examiner noted that there were no 
records to confirm when this reported skin problem began.  

Having considered all of the above evidence, the Board 
concludes that service connection is not warranted for a skin 
disorder.  The Board recognizes that the April 2008 VA 
examiner diagnosed the Veteran with "periodical allergic 
dermatitis" that was at least as likely as not related to 
military service.  However, this diagnosis is of no probative 
value.  The mere recitation of a veteran's self-reported lay 
history does not constitute competent medical evidence of 
diagnosis or causality.  See LeShore v. Brown, 8 Vet. App. 
406 (1996).  In addition, medical opinions premised upon an 
unsubstantiated account of a veteran are of no probative 
value.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993) 
(observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrence(s) described); see also 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that 
the Board is not bound to accept a physician's opinion when 
it is based exclusively on the recitation of a veteran or 
other claimant).  In the present case, the April 2008 VA 
examiner relied entirely on the Veteran's report of a skin 
disorder when assigning a diagnosis.  There is no medical 
evidence of record in support of this finding and the 
examiner noted that there were no objective findings of a 
skin rash upon examination.  Therefore, this diagnosis is not 
reliable.  

There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a reliable medical diagnosis of a skin 
disorder, the Board must deny the Veteran's claim.  See 
Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that 
the existence of a current disability is the cornerstone of a 
claim for VA disability compensation).  

The Board recognizes that the Veteran believes he has a 
chronic skin disorder that manifested as a result of his 
service in the Persian Gulf.  However, as a layperson, the 
Veteran is not competent to offer testimony on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  Therefore, the Veteran's self-
diagnosis of a skin disorder is not competent medical 
evidence.  

As a final matter, the Board has considered the Veteran's 
contentions that he is entitled to service connection for a 
skin disorder, to include as due to an undiagnosed illness.  
However, the June 2008 VA examiner specifically concluded 
that the Veteran did not suffer from any undiagnosed 
illnesses as a result of his military service.  Additionally, 
for service connection to be granted for an undiagnosed 
illness, there must be objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  As discussed 
above, the record contains no evidence of a skin condition, 
aside from the Veteran's subjective claims.  The April 2008 
VA examiner specifically noted that the objective findings 
were that the Veteran did not suffer from a skin rash.  
Therefore, since there are no objective findings of a skin 
disorder, service connection cannot be established as 
secondary to an undiagnosed illness.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a skin disorder, to include as due 
to an undiagnosed illness, must be denied.

Muscle Pain

The Veteran contends that he is entitled to service 
connection for muscle pain, to include as due to an 
undiagnosed illness due to his service in the Persian Gulf.  
However, the preponderance of the evidence of record 
demonstrates that the Veteran does not suffer from muscular 
pain or a muscular condition of any sort, and as such, 
service connection is not warranted.  

The Veteran's service treatment records do not demonstrate 
that the Veteran suffered from muscle pain or a disorder of 
the muscles during his military service.  A May 1991 
treatment note does indicate that the Veteran was suffering 
from lower back pain for several days related to an 
automobile accident that occurred earlier in the week.  The 
Veteran was not found to have recurrent back pain or a 
muscular disability or complaints of muscular pain upon 
separation in June 1991, suggesting that this pain had 
resolved.  The Veteran did not indicate that he suffered from 
muscular pain in his report of medical history as part of his 
separation examination either.  The Veteran reported taking 
vitamin B6 for his feet and having braces for his arches.  He 
also reported having pain in his legs and swollen or painful 
joints.  However, while the Veteran was noted to have 
recurrent tendonitis, no diagnosis was assigned regarding a 
muscle disorder.  

The post-service treatment records also do not suggest that 
the Veteran has suffered from chronic muscle pain since 
military service.  According to an August 1993 civilian 
examination for the purpose of enlistment with the Army 
Reserve, the Veteran reported that his health was good.  He 
denied having pain in his shoulders, elbows, back, or legs.  
There was no finding of muscular pain or impairment upon 
examination either.  

The Veteran was afforded a VA muscle examination in February 
1995.  The examiner noted that the Veteran had a history of 
coughing on and off with pain in his neck muscles in 1991.  
However, upon examination, the examiner was not able to find 
any objective evidence of muscular impairment.  There was no 
evidence of pain, damage to bones, joints or nerves, or any 
diminished strength.  The examiner concluded that the Veteran 
did not suffer any muscle involvement related to his 
subjective complaints.  

Finally, the Veteran was afforded an additional VA muscle 
examination in April 2008.  The examiner concluded that the 
Veteran had no problems with his muscles.  The Veteran also 
denied having generalized muscle weakness or migratory joint 
pain during his April 2008 chronic fatigue VA examination.  

The above evidence demonstrates that the Veteran has not 
sought medical treatment for a muscular condition.  
Furthermore, the February 1995 VA examiner and the April 2008 
VA examiner concluded that the Veteran had no muscular 
impairment.  As such, there are no objective findings 
regarding muscular pain in the record.  There must be a 
current diagnosis of a disorder for service connection to be 
granted on a direct basis.  Hickson v. West, 12 Vet. 
App. 247, 252 (1999).  Without a medical diagnosis of 
muscular pain or a muscular condition, the Board must deny 
the Veteran's claim.  See Degmetich v. Brown, 104 F.3d 1328, 
1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  

Also, for service connection to be granted for an undiagnosed 
illness, there must be objective indications of a qualifying 
chronic disability which cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317(a)(1).  In the present 
case, there is no objective evidence indicative of a chronic 
disability.  The Veteran has reported in lay statements to 
having muscular pain.  However, there have been no objective 
findings of muscular pain or a chronic muscular disability.  
In fact, the February 1995 and April 2008 VA examiners 
specifically noted that there were no problems associated 
with the Veteran's muscles.  The June 2008 VA examiner also 
concluded that the Veteran did not suffer from any 
undiagnosed illnesses related to his military service.  As 
such, service connection for an undiagnosed illness may not 
be granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for a muscle disorder, to include as 
due to an undiagnosed illness, must be denied.

Neurologic signs and symptoms

The Veteran contends that he is entitled to service 
connection for neurologic signs and symptoms, to include as 
due to an undiagnosed illness.  However, since the evidence 
of record fails to demonstrate that the Veteran suffers from 
any neurologic deficiencies, other than his separately 
discussed migraine headaches, service connection is not 
warranted.  

The Veteran's limited service treatment records and personnel 
records do not indicate that the Veteran suffered from any 
neurologic impairment during his military service.  According 
to the Veteran's June 1991 separation examination, his 
neurologic condition was normal at the time of separation.  
The Veteran also indicated in his report of medical history 
associated with this examination that he did not then, nor 
had he ever, suffered from neuritis.  The only medical 
concerns listed by the Veteran were needing braces for his 
arches and being overweight.  Therefore, the evidence does 
not suggest that the Veteran suffered from a chronic 
neurologic condition during his active duty.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has suffered from a neurologic disorder since his 
separation from military service.  According to an August 
1993 civilian examination for enlistment in the Army Reserve, 
the Veteran's neurologic system was found to be normal.  No 
diagnosis of a neurologic disorder was assigned at this time, 
and the Veteran specifically denied in his report of medical 
history accompanying this examination having, or ever having 
had, neuritis.  

The remaining post-service medical records do not reflect 
that the Veteran suffers from a neurologic condition.  
According to the April 2008 VA neurological examination, the 
only condition that was found was the Veteran's migraine 
headaches.  However, this condition has already been 
addressed because the Veteran claimed entitlement to service 
connection for headaches as a separate issue.  The Veteran 
was also afforded a Gulf War examination in June 2008, and 
the only thing noted in regards to the Veteran's neurological 
system was that he did not suffer from any sciatica.  No 
neurologic disorder was diagnosed upon examination.  

The above evidence does not demonstrate that the Veteran is 
entitled to service connection for neurologic signs and 
symptoms.  There is no evidence of this condition during 
military service, and there is no evidence of a present 
condition beyond the separate issue of migraine headaches.  
There must be a current diagnosis of a disorder for service 
connection to be granted.  Hickson v. West, 12 Vet. App. 247, 
252 (1999).  Without a medical diagnosis of a separate 
neurological disorder, the Board must deny the Veteran's 
claim.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  
Therefore, the Veteran is not entitled to service connection.  

The Board has also considered the Veteran's contention that 
his neurological symptoms are due to an undiagnosed illness.  
However, the evidence does not demonstrate that the Veteran 
has any objective indications of a qualifying chronic 
disability which cannot be attributed to any known clinical 
diagnosis.  Without any symptoms, service connection is not 
warranted for an undiagnosed illness.  38 C.F.R. § 
3.317(a)(1).  Additionally, the June 2008 VA examiner 
concluded that the Veteran had no undiagnosed illnesses that 
were attributable to his military service.  Therefore, 
service connection for neurological signs and symptoms as due 
to an undiagnosed illness is not warranted.  

The Board has also considered the Veteran's opinion that he 
has neurologic signs and symptoms that stem from his military 
service.  However, while the Veteran is competent to testify 
to matters that are subject to lay observation, he is not 
competent to specifically diagnose himself with a disorder of 
the neurological system.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include assigning a 
specific diagnosis).  The medical evidence of record does not 
suggest that the Veteran has a disorder of the neurologic 
system.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for neurologic signs and symptoms, to 
include as due to an undiagnosed illness, must be denied.

Neuropsychiatric signs or symptoms to include memory loss

The Veteran contends that he is entitled to service 
connection for neuropsychiatric symptoms to include memory 
loss.  However, the evidence of record fails to demonstrate 
that the Veteran suffered from such symptoms during his 
military service, or, that he presently suffers from any such 
disorder.  As such, service connection is not warranted in 
this case.  

The Veteran's service treatment records, and his personnel 
records, do not suggest that the Veteran ever complained of, 
or was ever treated for, neuropsychiatric signs or memory 
loss.  According to the Veteran's June 1991 separation 
examination, the Veteran's neurologic and psychiatric 
conditions were found to be normal.  The Veteran also 
indicated in his report of medical history associated with 
this examination that he did not then, nor had he ever, 
suffered from loss of memory or amnesia.  Therefore, the 
Veteran's in-service records suggest that he did not suffer 
from a neuropsychiatric condition during military service.  

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  
However, medical evidence must relate this chronic 
symptomatology to the Veteran's present condition.  See id.  

The post-service treatment records do not demonstrate that 
the Veteran has suffered from memory loss, or any other 
neuropsychiatric disorder, within one year of his separation 
from military service.  According to an August 1993 civilian 
examination for enlistment in the Army Reserve, the Veteran's 
neurologic and psychiatric examinations were found to be 
normal.  No diagnosis of memory loss was assigned at this 
time, and the Veteran specifically denied in his report of 
medical history accompanying this examination having, or ever 
having had, loss of memory or amnesia.  

The Veteran was afforded a VA mental examination in April 
2008.  Upon examination, the Veteran denied having any 
hallucinations, delusions, or suicidal or homicidal thoughts.  
The Veteran did report "snapping" on occasion and described 
an incident at his previous job where he injured another 
employee.  The Veteran was found to be fully oriented with 
mild mood swings.  The examiner concluded that the Veteran 
did have deficits in his remote memory.  However, the Veteran 
reported having these problems since his post-service 
aneurysm.  His recent memory was found to be relatively 
intact, aside from minor age-related decrements.  Finally, 
his immediate retention was noted to be excellent.  The 
examiner diagnosed the Veteran with intermittent explosive 
disorder, noting that the Veteran had problems with his 
primary support group and ongoing irritability that may be in 
part related to his aneurysm of 1996.  He was also noted to 
have clouded insight due to what the examiner estimated to be 
some neurocognitive damage.  The Veteran also reported having 
night sweats, but it was noted that these episodes were not 
as frequent as they had been in the past.  

The record does not contain any further evidence of treatment 
for memory problems or other neuropsychiatric symptomatology.  
What evidence there is suggests that the Veteran did not 
suffer from a chronic neuropsychiatric disorder during his 
military service.  Also, the evidence does not demonstrate 
that the Veteran has suffered from chronic symptomatology 
since his separation from service.  Finally, the April 2008 
VA examiner did not report a correlation between the 
Veteran's symptoms and his military service.  As such, 
service connection is not warranted in this case.  

The Board has also considered the Veteran's contention that 
his neuropsychiatric symptoms, to include memory loss, are 
due to an undiagnosed illness.  According to the June 2008 VA 
examiner, the Veteran had no undiagnosed illnesses that were 
attributable to his military service.  Additionally, the 
Veteran indicated during his April 2008 VA examination that 
his memory problems had existed since his aneurysm.  This 
aneurysm occurred in 1996 and has not been found to be 
associated with any undiagnosed illness.  Finally, the April 
2008 VA examiner concluded that the Veteran also suffered 
from age-related memory deficits.  This evidence demonstrates 
that the Veteran's condition is due to known factors, such as 
an aneurysm and the aging process, and not due to an 
undiagnosed illness.  

The Board recognizes that the Veteran believes his symptoms, 
to include memory loss, are related to his military service.  
However, as discussed throughout this decision, the Veteran 
is not competent, as a layperson, to offer a medical opinion 
on etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The competent medical evidence of record in this 
case relates the Veteran's symptoms to an aneurysm and the 
aging process.  The Veteran's opinion on this matter is not 
competent evidence.  

The record also contains a letter from the Veteran's wife 
received by VA in January 2003.  The Veteran's wife alleged 
that it was possible that the Veteran's memory loss was due 
to an alleged "beating" the Veteran received when he was 
taken to the hospital in 1996 after suffering from a seizure.  
While the Board has made no findings regarding the 
credibility of these claims, it does not find them relevant 
in this case.  The medical records already suggest that the 
Veteran's memory loss is a result of the aging process and a 
cerebrovascular accident that is not service-connected.  
Therefore, if this alleged abuse did in fact play a role in 
the Veteran's condition, it would be an intervening event 
providing no basis for which service connection may be 
granted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to service connection for neuropsychiatric symptoms, to 
include memory loss, and to include as due to an undiagnosed 
illness, must be denied.


ORDER

Entitlement to service connection for a cerebrovascular 
accident on a direct basis is denied.  

Entitlement to service connection for a sleep disorder, to 
include as due to an undiagnosed illness and radiation 
exposure, is denied.  

Entitlement to service connection for a seizure disorder, to 
include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for a headache disorder, to 
include as due to an undiagnosed illness and radiation 
exposure, is denied.  

Entitlement to service connection for fatigue, to include as 
due to an undiagnosed illness, is denied.  

Entitlement to service connection for a skin disorder, to 
include as due to an undiagnosed illness, is denied.  

Entitlement to service connection for muscle pain, to include 
as due to an undiagnosed illness, is denied.  

Entitlement to service connection for neurologic signs and 
symptoms, to include as due to an undiagnosed illness, is 
denied.  

Entitlement to service connection for neuropsychiatric signs 
or symptoms to include memory loss, to include as due to an 
undiagnosed illness, is denied.  



______________________________________________
J.A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


